              Case 4:19-cv-04717-PJH Document 13 Filed 08/19/19 Page 1 of 3



     OFFICE OF THE CITY ATTORNEY
 1   CITY AND COUNTY OF SAN FRANCISCO
     DENNIS J. HERRERA, State Bar #139669
 2   City Attorney
     JESSE C. SMITH, State Bar #122517
 3   Chief Assistant City Attorney
     RONALD P. FLYNN, State Bar #184186
 4   Chief Deputy City Attorney
     YVONNE R. MERÉ, State Bar #173594
 5   Chief of Complex and Affirmative Litigation
     SARA J. EISENBERG, State Bar #269303
 6   Chief of Strategic Advocacy
     MATTHEW D. GOLDBERG, State Bar #240776
 7   Deputy City Attorney
     City Hall, Room 234
 8   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4602
 9   Telephone:     (415) 554-4748
     Facsimile:     (415) 554-4715
10   E-Mail:        matthew.goldberg@sfcityatty.org
11   Attorneys for Plaintiff
     CITY AND COUNTY OF SAN FRANCISCO
12

13
                                    UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
      CITY AND COUNTY OF SAN FRANCISCO                   Case No. 3:19-cv-04717
16    and COUNTY OF SANTA CLARA,
17           Plaintiffs,                                 PROOF OF SERVICE
18           vs.                                         Trial Date:         None set
19    U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES; DEPARTMENT OF
20    HOMELAND SECURITY; KEVIN
      McALEENEN, Acting Secretary of Homeland
21    Security; and KENNETH T. CUCCINELLI, in
      his official capacity as Acting Director of U.S.
22    Citizenship and Immigration Services,
23           Defendants.
24

25

26

27

28

      PROOF OF SERVICE; CASE NO. 3:19-cv-04717                                    n:\cxlit\li2019\190525\01384641.docx
               Case 4:19-cv-04717-PJH Document 13 Filed 08/19/19 Page 2 of 3




 1                                           PROOF OF SERVICE

 2          I, MARTINA HASSETT, declare as follows:

 3           I am a citizen of the United States, over the age of eighteen years and not a party to the above-
     entitled action. I am employed at the City Attorney’s Office of San Francisco, Fox Plaza Building,
 4   1390 Market Street, Sixth Floor, San Francisco, CA 94102.

 5          On August 15, 2019 I served the following documents:

 6                     1. COMPLAINT AND CIVIL CASE COVER SHEET;
                    2. NOTICE OF ASSIGNMENT TO MAGISTRATE JUDGE
 7                              JACQUELINE SCOTT CORLEY;
 8                               3. PROPOSED SUMMONSES;
              4. ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE
 9                                  AND ADR DEADLINES;
10                   5. NOTICE OF APPEARANCE OF SARA EISENBERG;
                                   6. ISSUED SUMMONSES;
11
                     7. NOTICE OF APPEARANCE OF RONALD P. FLYNN;
12               8. NOTICE OF APPEARANCE OF MATTHEW D. GOLDBERG;
13                   9. NOTICE OF APPEARANCE OF YVONNE R. MERÉ;
                       10. CIVIL STANDING ORDER FOR MAGISTRATE
14                          JUDGE JACQUELINE SCOTT CORLEY
15                11. SETTLEMENT CONFERENCE STANDING ORDER FOR
                    MAGISTRATE JUDGE JACQUELINE SCOTT CORLEY;
16       12. STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT OF
                                         CALIFORNIA;
17
                           13. ECF REGISTRATION INFORMATION;
18   14. NOTICE OF ASSIGNMENT OF CASE TO A UNITED STATES MAGISTRATE JUDGE
                                        FOR TRIAL; and
19
      15. CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION FORM.
20

21   on the following persons at the locations specified:
      Kevin K. McAleenan                                    U.S. Department of Homeland Security
22    Acting Secretary of Homeland Security                 Office of the General Counsel
      c/o U.S. Department of Homeland Security              245 Murray Lane SW
23                                                          Mail Stop 0485
      Office of the General Counsel                         Washington, DC 20528
24    245 Murray Lane SW
      Mail Stop 0486
25    Washington, DC 20528
26

27

28

      PROOF OF SERVICE; CASE NO. 3:19-cv-04717               1                      n:\cxlit\li2019\190525\01384641.docx
Case 4:19-cv-04717-PJH Document 13 Filed 08/19/19 Page 3 of 3
